Citation Nr: 0017978	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from March 1942 to April 
1945.  The veteran died on July [redacted], 1994; the appellant 
is his widow.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the appellant's claim 
for service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died on July [redacted], 1984, due to bronchogenic 
carcinoma metastatic to brain, many years after service.

3.  At the time of his death, the veteran had no service-
connected disabilities.

4.  The appellant has presented no competent medical evidence 
showing that the bronchogenic carcinoma metastatic to brain, 
that caused the veteran's death developed either during 
service or to a compensable degree within one year after his 
separation from service.

5.  The appellant has presented no competent medical evidence 
showing that the veteran's bronchogenic carcinoma was due to 
exposure to asbestos in service.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

As noted in the introduction above, the veteran had active 
service in the Merchant Marine during the Second World War 
from March 1942 to April 1945.  It has been verified that the 
veteran's service was mainly aboard ship; however, despite 
several attempts, the RO was unable to obtain any service 
medical records.  In response to the RO's request for 
additional information, the appellant, the veteran's widow, 
has indicated that she does not have any of the veteran's 
service medical records and has no personal knowledge of his 
service as she married him years after his period of service.  

The veteran died on July [redacted], 1984, in a one car accident.  
An autopsy revealed that the cause of his death was not due to 
trauma, but rather to metastasis from a bronchogenic 
carcinoma to the brain, and that the manner of death was 
natural.  

The appellant filed a claim for service connection for the 
cause of the veteran's death in September 1997.  She 
subsequently submitted copies of private medical records 
dated in 1982, from Dr. F. Zeller, Jr. and Dr. N. Manzo, 
which showed treatment for epidermoid carcinoma of the left 
lung, to include left thoracotomy.  Review of these records 
revealed no medical evidence of any relationship between the 
veteran's epidermoid carcinoma and his prior service, to 
include exposure to asbestos during service.  

The appellant admits that the veteran was first diagnosed 
with lung cancer many years after his period of service; 
however, she alleges that it is common for the effects of 
asbestos exposure to manifest many years later.  She contends 
that the veteran's lung cancer was due to his exposure to 
asbestos in service and as there is no evidence that it was 
not due to such exposure, the doctrine of reasonable doubt 
applies and service connection is warranted for the cause of 
the veteran's death.

II. Legal analysis

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), "a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  A well-grounded claim is "a plausible claim, one 
that is meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); see Johnson v. Brown, 8 
Vet. App. 423, 426-27 (1995) (applying well-grounded claim 
requirement in context of service connection for cause of 
veteran's death).  The United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
has further held that "[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a)."  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc).  
If the appellant has not presented a well- grounded claim, 
then the appeal fails as to that claim, and the Board is not 
obligated under 38 U.S.C.A. § 5107(a) (West 1991) to assist 
the appellant any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see also 
38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1999) (setting 
forth criteria for establishing service connection).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(1999).  Service connection for a malignant tumor may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's fatal lung cancer had 
its onset during service or within the first post-service 
year.  The first evidence of record showing the presence of 
lung cancer is dated in 1982, many years following the 
veteran's separation from service, and the record lacks 
evidence of a nexus, or link, between lung cancer and the 
veteran's active service.  There are no medical opinions 
contained in any of the veteran's post-service medical 
records relating his lung cancer to any inservice disease or 
injury, to include exposure to asbestos as alleged by the 
appellant.  The only evidence in support of a finding that 
the veteran's lung cancer was causally related to his prior 
service is the appellant's statements.  However, there is no 
indication that she possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield, 8 Vet. App. 
at 388; Robinette, 8 Vet. App. at 74; Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Thus, the evidence of record fails to establish a basis for 
service connection for the cause of the veteran's death.  The 
appellant has submitted no medical evidence, and there is 
none in the claims file, to render her claim plausible.  
Accordingly, the Board finds that her claim is not well 
grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993). There is no duty to assist further in the 
development of this claim because such additional development 
would be futile.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir 1997).  The Board finds VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  38 
U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for the cause of the 
veteran's death.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
appellant's claim under 38 U.S.C.A. § 5103(a) (West 1991).

The appellant has asked that VA consider and grant her claim 
under the doctrine of reasonable doubt; however, the doctrine 
of reasonable doubt is only applicable to well-grounded 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for the cause of the veteran's death is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


